Examiners Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikholm et al 2019/133424 teach (Para 35,58) controlling a driver to drive a suction end of a tip to enter liquid by a first entering depth (Figure 1).  The depth is based upon electrode measurements of the liquid.  However, as such, the depth is not according to an end height position earlier obtained by the control as per lines 6-8 from last of Applicant’s claim 1, where the tip enters a detection region of a position detector.
	Kirste et al DE 102011006581 teach controlling entering depth of a tip in liquid as a function of actuator/sensor 38 signal when the tip enters the liquid.  When the ratio of exciting mode to detecting mode, a control will make conclusions regarding the depth of immersion in dosing and/or aspiration.  Kirste does not state how that control will recognize different depths of immersion.  However, Kirste does not express that the determined depth is according to a (earlier obtained) end height position that is obtained from “a position detector” that is neither of the pump/tip/controller nor electrically connected to the controller as called for in Applicant’s claim 1.  
	Brentz 5,463,895 employs a stepper motor to vertically move a tip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861